 1
     WO
 2
 3
 4
 5
 6
                           IN THE UNITED STATES DISTRICT COURT
 7
                                   FOR THE DISTRICT OF ARIZONA
 8
 9
         Brian E Finley,                                     No. CV-18-04674-PHX-MTL
10
                      Plaintiff,                             ORDER
11
         v.
12
         Commissioner      of      Social     Security
13       Administration,
14                    Defendant.
15            At issue is whether Plaintiff Brian Finley is liable for an overpayment of $35,413.00
16   in Social Security Benefits that he received as the representative payee for his son, R.F.
17   The Court has reviewed the briefs (Docs. 7, 22, 23, 26) and Administrative Record (Doc.
18   16, R.). The Court reverses the Administrative Law Judge’s (“ALJ”) decision and remands
19   for further proceedings consistent with this Order.1
20   I.       BACKGROUND
21            A.     Theft Conviction and Finding of Overpayment
22            Plaintiff filed for Social Security disability benefits on November 1, 2005, as a result
23   of a disability that arose in 2003. (R. at 215); (Pl. Br. at 4.) The same day,2 Plaintiff filed
24   an application for his son, R.F., to receive child’s benefits,3 and an application to serve as
25
26   1
       The issues are fully briefed and the Court concludes that oral argument would not have
     aided its decisional process. See Fed. R. Civ. P. 78(b); LRCiv 7.2(f).
27   2
       There is no support in the record for the ALJ’s factual finding that Plaintiff filed the application
     for child’s benefits on May 20, 2009. (R. at 15.)
28   3
       The dependent minor child of an individual entitled to disability benefits shall be entitled
     to a child’s insurance benefit. See 20 C.F.R. 404.350.
 1
     R.F.’s representative payee.4 (R. at 215.) In November 2008, an ALJ found that Plaintiff
 2
     had been disabled since April 21, 2003, and that his entitlement to monthly benefits began
 3
     in November 2004. (R. at 104–09, 215.) On May 21, 2009, the Social Security
 4
     Administration (“SSA”) granted the application for R.F. to receive child’s benefits and
 5
     appointed Plaintiff as R.F.’s representative payee. (R. at 104–09, 215.)
 6
            The next day the SSA issued Plaintiff a check in the amount of $16,220.00 for R.F.’s
 7
     retroactive benefits. (R. at 22, 40–42, 179, 216.) In March 2010, the SSA issued Plaintiff
 8
     a second check in the amount of $10,997.00 for R.F.’s remaining retroactive benefits. (R.
 9
     at 179, 217, 233.) From July 2009 through June 2010, Plaintiff received $683.00 per month
10
     for R.F.’s benefits. (R. at 179, 218–29.) In total, the SSA calculated that Plaintiff received
11
     $36,096.00 as R.F.’s representative payee. (R. at 15.)
12
            In a letter dated June 28, 2010, after an investigation apparently instigated by R.F.’s
13
     mother (Pl. Br. at 6), the SSA notified Plaintiff that he would no longer be the
14
     representative payee for R.F. (R. at 33.)
15
            In February 2012, Plaintiff pled guilty to Theft, a class 6 undesignated felony, for
16
     inappropriately spending $2,500.00 of R.F.’s benefits. (R. at 83–92.) At sentencing, the
17
     Superior Court ordered Plaintiff to pay $2,500.00 in restitution to the SSA. (R. at 24–27,
18
     35–38.) Plaintiff paid the restitution amount in full, and the Superior Court designated
19
     Plaintiff’s offense a misdemeanor. (R. at 89.)
20
            After that, the SSA informed Plaintiff that he had received an overpayment of
21
     $36,096.005 in Social Security benefits for R.F. and that he was liable for its complete
22
     repayment. (R. at 117–18); 20 C.F.R. § 404.502(a). The SSA also informed Plaintiff that
23
     “waiver [was] no longer available because the fraud conviction precludes a finding of
24
     ‘without Fault.’” (R. at 117.) The SSA further indicated that it would begin withholding
25
26   4
       Child’s insurance benefits may be made to a representative payee where the SSA
     determines that the child’s best interest would be served by representative payment, rather
27   than direct payment of benefits, and where the child is under the age of eighteen. 20 C.F.R.
     § 404.2001.
28   5
       As discussed below, the ALJ correctly determined that the actual amount disbursed to
     Plaintiff for R.F.’s benefits was $35,413.00. (R. at 15.)

                                                 -2-
 1
     100 percent of Plaintiff’s own monthly disability benefits until the overpayment was fully
 2
     recovered. (R. at 117.)
 3
            B.     Requests for Waiver and Denials
 4
            In May 2012, Plaintiff filed a Request for Reconsideration and Request for Waiver
 5
     of his repayment obligation, asserting that he was not at fault in causing the overpayment.
 6
     (R. at 39–50.) Plaintiff argued that the full amount of loss sustained by the SSA was
 7
     $2,500.00, which Plaintiff had already paid as part of his restitution in the criminal case.
 8
     (R. at 39–50.) Plaintiff also objected to the SSA’s determination that he had been convicted
 9
     of fraud. (R. at 40). Apart from the $2,500.00, Plaintiff argued that he properly spent R.F.’s
10
     benefits on R.F. (R. at 42.)
11
            The SSA denied Plaintiff’s Request for Reconsideration, finding that there had been
12
     a “misuse overpayment.” (R. at 126.) On November 15, 2012, Plaintiff submitted a
13
     supplement to his request for waiver and provided documentation of his claimed monthly
14
     expenses. (R. at 51.) Later that month Plaintiff submitted another request for waiver and a
15
     letter demonstrating that the court-ordered restitution in his criminal case had been paid.
16
     (R. at 73–79, 81–82.) On December 5, 2012, the SSA again denied Plaintiff’s request for
17
     waiver, finding that because Plaintiff pled guilty to theft for misusing social security funds,
18
     he could not be found without fault. (R. at 127–29.)
19
            C.     First Administrative Hearing
20
            In March 2013, Plaintiff requested an administrative hearing before an ALJ. (R. at
21
     141.) The administrative hearing occurred in September 2013. (R. at 293.) At the hearing,
22
     Plaintiff testified that he was injured in 2003 and that R.F. was born in September 2004.
23
     (R. at 308.) R.F. lived with Plaintiff and R.F.’s mother in a two-bedroom apartment until
24
     June 2007. (R. at 309.) R.F.’s mother moved out of the apartment in June 2007, and R.F.
25
     continued to live full-time with Plaintiff in the apartment until March 2008. (R. at 309–10.)
26
     Plaintiff testified that from the time R.F. was born until March 2008, Plaintiff was the sole
27
     source of financial support for R.F. (R. at 310.) In March 2008, Plaintiff became homeless
28
     and R.F. went to live with his mother. (R. at 309–13, 40.)


                                                  -3-
 1
            In May 2009, Plaintiff regained a home and paid $500 a month in extra rent so that
 2
     he could have a bedroom for R.F. to stay in when R.F. came to visit, which Plaintiff claimed
 3
     was three or four times a week, but sometimes more frequently. (R. at 300–01, 315–16.)
 4
     Plaintiff did not keep an accounting of how he spent R.F.’s benefits. (R. at 301–02.) But
 5
     he claims that the $16,220.00 check in May 2009 was primarily spent on back expenses
 6
     that he had already incurred from being homeless and caring for R.F. (R. at 300, 312.)
 7
     Plaintiff testified that he purchased a boat when he received approximately $40,000.00 in
 8
     back payments for his own injuries. (R. at 301, 317.)
 9
            R.F.’s mother obtained representative payee status for R.F.’s child’s benefits in July
10
     2010. (R. at 319.) Thereafter, Plaintiff stopped receiving funds for R.F. (R. at 319.)
11
     Plaintiff continued to share joint custody of R.F., however, and maintained a room at his
12
     home for R.F. even though he no longer served as R.F.’s representative payee. (R. at 300,
13
     319–20.)
14
            At the conclusion of the administrative hearing, over Plaintiff’s objection, the ALJ
15
     entered the application for child’s benefits and an agency statement summarizing payments
16
     made to Plaintiff into the record. (R. at 180–81.) The ALJ issued a decision, finding that
17
     Plaintiff properly spent $18,642.00 in retroactive benefits because it was undisputed that
18
     R.F. resided with Plaintiff full-time between November 2004 and March 2008. (R. at 188.)
19
     However, because R.F. was not in Plaintiff’s care between April 2008 and July 2010, the
20
     ALJ found that Plaintiff received an overpayment of $17,454.00. (R. at 188.) Relying
21
     largely on Plaintiff’s Theft conviction,6 the ALJ found that Plaintiff did not prove that he
22
     had properly used all of R.F.’s benefits on R.F. or that he was entitled to waiver of the
23
     overpayment. (R. at 190–91.)
24
            D.     Appeals Council Review
25
            On January 3, 2014, Plaintiff appealed the ALJ’s decision to the Appeals Council.
26
     (R. at 194–200.) On April 23, 2015, the Appeals Council vacated the ALJ’s decision and
27
28   6
       The ALJ also noted that there was evidence Plaintiff owed gambling receipts to a casino
     in the amount of $11,178.00. (R. at 191.)

                                                 -4-
 1
     remanded the case for further proceedings. (R. at 203.) The Appeals Council found that
 2
     Plaintiff was not entitled to use R.F.’s retroactive benefits to reimburse Plaintiff for prior
 3
     expenses that Plaintiff incurred to care for R.F. (R. at 204.) The Appeals Council further
 4
     held that 20 C.F.R. § 404.2040 required Plaintiff to use the retroactive benefits on R.F.’s
 5
     current needs. (R. at 204.) Because there was no indication in the record that Plaintiff used
 6
     the money for R.F.’s current needs, the Appeals Council remanded the case for the ALJ to
 7
     complete the administrative record and “decide the period for which [Plaintiff] received
 8
     the overpayment in child’s insurance benefits on behalf of [R.F.], the cause of
 9
     overpayment, and the amount of the overpayment.” (R. at 205.)
10
            E.      Second Administrative Hearing
11
            A second administrative hearing occurred before the ALJ in July 2016. (R. at 266.)
12
     At this hearing, Plaintiff testified that he purchased food, clothing, shelter, a bed, sheets, a
13
     dresser, and bathroom items for R.F. when he regained a home in May 2009. (R. at 274.)
14
     Plaintiff also reiterated that he used the $16,220.00 check, which Plaintiff received in May
15
     2009, to pay debts and loans that Plaintiff had incurred to care for R.F. prior to May 2009.
16
     (R. at 273–75, 285–86.) According to Plaintiff, he used the second check of $10,997.00 to
17
     pay for furnishings, including a dining room table, and “kitchen stuff, like pots and pans,”
18
     which Plaintiff maintained was all for the benefit of R.F. (R. at 285–86.) Plaintiff also
19
     testified that he pled guilty to Theft because he used some of R.F.’s funds to buy a car and
20
     he believed that pleading guilty would resolve all issues related to overpayment. (R. at
21
     287.) Finally, Plaintiff testified that he did not recall receiving letters from the SSA
22
     requesting an accounting, that he did not keep any receipts for purchases made with R.F.’s
23
     benefits, and that most of the money went toward housing, rent, and paying off back debts.
24
     (R. at 288.)
25
            In August 2017, the ALJ issued its second decision, finding that 20 C.F.R.
26
     §§ 404.2040(a) and (d) did not permit Plaintiff to use R.F.’s retroactive child’s benefits to
27
     offset prior costs that Plaintiff incurred to provide food and shelter for R.F. (R. at 17.) The
28
     ALJ found that Plaintiff was solely permitted to use the retroactive benefits for R.F.’s


                                                  -5-
 1
     current needs. (R. at 17.) For the monthly benefits received from June 2009 to May 2010,
 2
     the ALJ concluded that Plaintiff failed to demonstrate that the funds were used to meet
 3
     R.F.’s current needs. (R. at 17.) The ALJ rejected Plaintiff’s argument that the criminal
 4
     restitution order capped the amount of overpayment available for recovery by the SSA. (R.
 5
     at 18.) And the ALJ found that Plaintiff made intentionally false statements or
 6
     representations that rendered waiver inappropriate. (R. at 19.) The ALJ concluded that
 7
     Plaintiff is liable to repay $35,413.00—the entire amount he received as R.F.’s
 8
     representative payee—but that the SSA must account for the $2,500.00 already tendered
 9
     to the SSA by Plaintiff as part of the criminal restitution order. (R. at 19.)
10
            F.     Appeals Council Review
11
            Plaintiff requested review of the ALJ’s second decision, but on October 9, 2018, the
12
     Appeals Council denied review, finding no basis to change the ALJ’s decision. (R. at 4–
13
     8.)
14
     II.    LEGAL STANDARD
15
            In determining whether to reverse an ALJ’s decision, the district court reviews only
16
     those issues raised by the party challenging the decision. See Lewis v. Apfel, 236 F.3d 503,
17
     517 (9th Cir. 2001). The Court may set aside the Commissioner’s finding of overpayment
18
     and liability for repayment only if the determination is not supported by substantial
19
     evidence or is based on legal error. Orn v. Astrue, 495 F.3d 625, 630 (9th Cir. 2007).
20
     Substantial evidence is more than a scintilla, but less than a preponderance; it is relevant
21
     evidence that a reasonable person might accept as adequate to support a conclusion
22
     considering the record as a whole. Id. To determine whether substantial evidence supports
23
     a decision, the Court must consider the record as a whole and may not affirm simply by
24
     isolating a “specific quantum of supporting evidence.” Id. Generally, “[w]here the evidence
25
     is susceptible to more than one rational interpretation, one of which supports the ALJ’s
26
     decision, the ALJ’s conclusion must be upheld.” Thomas v. Barnhart, 278 F.3d 947, 954
27
     (9th Cir. 2002) (citations omitted).
28


                                                  -6-
 1
     III.   ANALYSIS
 2
            A.     There is substantial evidence of the $35,413.00 overpayment.
 3
            A representative payee must use the beneficiary’s funds for the beneficiary’s current
 4
     maintenance, including costs incurred in obtaining food, shelter, clothing medical care, and
 5
     personal comfort items. 20 C.F.R. § 404.2040(a)(1). “[M]issue of benefits by a
 6
     representative payee occurs in any case in which the representative payee receives
 7
     payment . . . for the use and benefit of another person and converts such payment, or any
 8
     part therefor, to a use other than for the use and benefit of such other person.” 42 U.S.C.
 9
     § 1383(a)(2)(A)(iv). A representative payee who misuses a beneficiary’s benefits is
10
     responsible for repaying the misused funds so that the SSA can return the misused benefits
11
     to the beneficiary. 20 C.F.R. § 404.2041(a).
12
            Generally, an “overpayment” is the difference between the amount paid to the
13
     beneficiary and the amount of payment to which the beneficiary was actually entitled. 20
14
     C.F.R. § 404.504. Where a beneficiary’s benefits are paid to a representative payee, see 20
15
     C.F.R. § 404.2001, any misuse of the benefits by the representative payee will be treated
16
     as an overpayment to that representative payee. 20 C.F.R. § 404.2041(f).
17
            Here, the ALJ found that Plaintiff misused all of R.F.’s benefits that Plaintiff
18
     received as the representative payee between May 2009 and June 2010. (R. at 18.)
19
     According to the ALJ, this misuse resulted in a $35,413.00 overpayment to Plaintiff
20
     ($16,220.00 + $10,997.00 in retroactive benefits + $8,196.00 in monthly benefits from July
21
     2009 to June 2010). (R. at 15.) Plaintiff makes numerous objections to the ALJ’s analysis.
22
     The Court addresses each in turn.
23
                   1.     Misuse of monthly benefits received between July 2009 and June
24                        2010
25          Plaintiff argues that he used R.F.’s monthly benefits to care for R.F., except for the

26   $2,500.00 he spent on a car. (Pl. Br. at 9.) The ALJ found, however, that R.F. did not live

27   with Plaintiff after May 2009. (R. at 17.) And because Plaintiff failed to provide “receipts,

28   bank account summaries, or any indication as to what the benefits were actually spent on,”



                                                 -7-
 1
     the ALJ concluded that the evidence failed to show that the monthly funds were used to
 2
     meet R.F.’s current needs. (R. at 17.) Substantial evidence supports the ALJ’s conclusion
 3
     that Plaintiff misused R.F.’s monthly benefits between July 2009 and June 2010. For
 4
     example, R.F. was not living with Plaintiff when he received R.F.’s benefits (R. at 139);
 5
     Plaintiff admitted that he had no accounting of how he spent R.F.’s money (R. at 301); a
 6
     friend with whom Plaintiff resided between May and November 2009 said that R.F. stayed
 7
     with Plaintiff only one or two times a month (R. at 22); and Plaintiff was unable to prove
 8
     when he purchased R.F.’s bedroom and bathroom decorations (R. at 260–61). The Court
 9
     defers to the ALJ’s decision on this issue.
10
                   2.      Misuse of retroactive child’s benefits
11
            Plaintiff argues there was no misuse of the retroactive child’s benefits because he
12
     used those benefits to reimburse himself for prior childcare-related expenses. (Pl. Br. at
13
     10.) A representative payee may use funds to pay for debts incurred by a beneficiary before
14
     the first benefit payment only if the beneficiary’s current and reasonably foreseeable needs
15
     are met. 20 C.F.R. § 404.2040(d). A representative payee meets the current maintenance
16
     of a beneficiary when the funds are used for obtaining food, shelter, clothing, medical care,
17
     and personal comfort items for the beneficiary. 20 C.F.R. § 404.2040(a). Because
18
     substantial evidence supports the ALJ’s conclusion that Plaintiff did not use R.F.’s monthly
19
     benefits to meet R.F.’s current needs between July 2009 and June 2010, see supra, the ALJ
20
     properly concluded that Plaintiff was not entitled to spend any of R.F.’s retroactive child
21
     benefits. Therefore, the Court defers to the ALJ’s decision that Plaintiff misused the
22
     retroactive child’s benefits.
23
                   3.      Significance of the Theft conviction
24          Plaintiff asserts that the ALJ used “Plaintiff’s guilty plea to a $2,500.00 theft
25   charge . . . [to] infer that all the funds received by him for his son were misused.” (R. at 2.)
26   But the ALJ did no such thing. The ALJ concluded, after a “[t]horough review of the
27   evidence,” that Plaintiff did not use any of R.F.’s funds to meet R.F.’s current needs. (R.
28   at 17.) The ALJ’s conclusion was based on the absence of documentation for the purported


                                                   -8-
 1
     expenditures, not the Theft conviction. (R. at 17.) The Court consequently defers to the
 2
     ALJ’s decision that Plaintiff misused $35,413.00 of R.F.’s benefits, which amounted to an
 3
     overpayment of $35,413.00 to Plaintiff. See 20 C.F.R. § 404.2041(f).
 4
            B.      Waiver
 5
            Plaintiff disagrees with the ALJ’s finding that waiver of repayment is not available.
 6
     (Pl. Br. at 2, 5–8.) Plaintiff argues waiver should be granted because [i] recovery would
 7
     defeat the purpose of Title II of the Social Security Act, [ii] the ALJ improperly reviewed
 8
     waiver under 20 C.F.R. § 404.502 instead of conducting a fault analysis, and [iii] the ALJ
 9
     did not properly consider whether Plaintiff understood his accounting obligations as the
10
     representative payee.7 (Pl. Br. at 2, 5–9.)
11
            The Social Security Act authorizes the SSA to promulgate rules on and execute the
12
     collection of overpayments. 42 U.S.C. § 404(a)(1). The regulations provide that a
13
     representative payee’s misuse of funds is treated as an overpayment to the representative
14
     payee, 20 C.F.R. § 404.2041(f), but the SSA may waive collection of the overpayment
15
     when (1) the individual is found to be without fault for causing the overpayment, and (2)
16
     “the recovery would defeat the purpose of Title II … or be against equity and good
17
     conscience.” 20 C.F.R. § 404.506(a). The person seeking waiver of recovery bears the
18
     burden of proving that he was without fault. Anderson v. Sullivan, 914 F.2d 1121,1122 (9th
19
     Cir. 1990).
20
            To determine whether an individual is without fault and eligible for waiver of
21
     recovery of overpayment, the ALJ must conduct a full fault analysis as prescribed by 20
22
     C.F.R. § 404.507. Harzewski v. Chater, 977 F.Supp. 217, 223 (W.D.N.Y. 1997). In
23
     determining whether an individual is at fault for an overpayment, the ALJ must consider
24
     “all pertinent circumstances, including the individual’s age and intelligence, and any
25
     physical, mental, educational, or linguistic limitations” and the claimant’s good faith. 20
26
27   7
       See also 20 C.F.R. § 404.2035(b) (noting that a representative payee has a responsibility to keep
     the beneficiary’s benefits separate from his or her own funds unless the representative payee is the
28   beneficiary’s spouse or natural or adoptive parent or stepparent and lives in the same household as
     the beneficiary).

                                                    -9-
 1
     C.F.R. § 404.507; Califano v. Yamasaki, 442 U.S. 682, 697 (1979).
 2
            What constitutes fault depends on whether the facts show that “the incorrect
 3
     payment to the individual . . . resulted from: (a) [a]n incorrect statement made by the
 4
     individual which he knew or should have known to be incorrect; or (b) [f]ailure to furnish
 5
     information which he knew or should have known to be material; or (c) [w]ith respect to
 6
     the overpaid individual only, acceptance of a payment which he either knew or could have
 7
     been expected to know was incorrect.” 20 C.F.R. § 404.507. If a fault determination is
 8
     made that is contrary to the plaintiff’s testimony, the ALJ must also make explicit findings
 9
     about the plaintiff’s credibility, beyond simply relying on written submissions. Yamasaki,
10
     442 U.S. at 697 (requiring “an assessment of the recipient’s credibility … to distinguish a
11
     genuine hard luck story from a fabricated tale”). Finally, if an overpaid individual fails to
12
     establish that he or she is without fault, it is unnecessary for the ALJ to address whether
13
     recovery would defeat the purpose of Title II or be against equity and good conscience.
14
     Yankun v. Barnhart, 473 F. Supp. 2d 147, 150 (D. Mass. 2006).
15
            The ALJ erred as a matter of law by conducting a waiver analysis under 20 C.F.R.
16
     § 404.502(c)(2), which solely addresses adjustments to overpayments. (R. at 18-19.) The
17
     ALJ did not conduct a fault analysis pursuant to 20 C.F.R. § 404.507. Therefore, this Court
18
     vacates the ALJ’s decision and remands for a proper and full fault analysis under 20 C.F.R.
19
     § 404.507. On remand the ALJ must take into consideration all pertinent circumstances,
20
     including Plaintiff’s “intelligence, and any physical, mental, educational, or linguistic
21
     limitations” that may have contributed to Plaintiff’s ability to comprehend what was
22
     required of him as representative payee.
23
            C.     Conflicting ALJ decisions
24
            Plaintiff asserts that the ALJ’s decision (R. at 14–19) should be reversed because it
25
     is inconsistent with the first decision (R. at 186–191.) But the Appeals Council vacated
26
     the ALJ’s decision and remanded the case for further proceedings. (R. at 203.) Whether
27
     the vacated decision conflicts with the ALJ decision before this Court is irrelevant. The
28
     Court defers to the ALJ’s decision (R. at 14–19) that is properly before this Court.


                                                - 10 -
 1            D.    Whether the ALJ erred in admitting evidence after the first hearing
 2            Plaintiff challenges the ALJ’s consideration of exhibits that were admitted into
 3   evidence after the September 2013 hearing. Plaintiff argues that the exhibits should not
 4   have been admitted because one or both documents contained hearsay, were unsigned, or
 5   included statements other than Plaintiff’s direct verbiage. (Pl. Br. at 2–3); (R. at 181–82.)
 6   The exhibits consisted of a document titled “Application Summary for Child’s Insurance
 7   Benefits—Life Claim” and a statement from Field Office Personnel regarding the
 8   breakdown of the overpayment. (R. at 186); (Def. Br. at 8.)
 9            Plaintiff’s evidentiary objections are unfounded. An ALJ may receive any evidence
10   at an SSA hearing and is not bound by the strict rules of evidence applied in court
11   proceedings. 20 C.F.R. § 404.950(c); Richardson v. Perales, 402 U.S. 389, 400 (1971).
12   Finally, ALJ’s are not required to decline written evidence submitted after a hearing. 20
13   C.F.R. § 416.1435.
14   IV.      CONCLUSION
15            IT IS ORDERED denying Plaintiff’s request for oral argument (part of Doc. 22).
16            IT IS FURTHER ORDERED reversing the August 23, 2017 decision of the
17   Administrative Law Judge (AR 14–19) and remanding for proper analysis as directed
18   above.
19            IT IS FURTHER ORDERED directing the Clerk to enter final judgment
20   consistent with this Order and close this case.
21            Dated this 13th day of March, 2020.
22
23
24
25
26
27
28


                                                - 11 -
